Exhibit 10.7

 

--------------------------------------------------------------------------------

 

LEASE SEVERANCE AND AMENDMENT AGREEMENT

 

BY AND AMONG

 

KINDRED HEALTHCARE, INC.

(f/k/a Vencor, Inc.),

 

KINDRED HEALTHCARE OPERATING, INC.

(f/k/a Vencor Operating, Inc.),

 

AND

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LEASE SEVERANCE AND AMENDMENT AGREEMENT

 

THIS LEASE SEVERANCE AND AMENDMENT AGREEMENT (hereinafter this “Agreement”) is
dated as of the 8th day of September, 2004, and is by and among VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, “Lessor”) having an office at 10350 Ormsby Park Place,
Suite 300, Louisville, Kentucky 40223, and KINDRED HEALTHCARE, INC., a Delaware
corporation (f/k/a Vencor, Inc.) (“Kindred”), and KINDRED HEALTHCARE OPERATING,
INC., a Delaware corporation (f/k/a Vencor Operating, Inc.) (“Operator”;
Operator, jointly and severally with Kindred and permitted successors and
assignees of Operator and Kindred, “Tenant”), both having an office at 680 South
4th Avenue, Louisville, Kentucky 40202.

 

RECITALS

 

A. Lessor and Tenant have entered into a certain Amended and Restated Master
Lease Agreement No. 1 dated as of April 20, 2001 (as the same may have been or
may hereafter be amended, amended and restated, supplemented, modified, renewed,
extended or replaced, the “Lease”) demising to Tenant (i) the real property
described on Exhibit A attached hereto and made a part hereof, together with the
improvements thereon (the “Severed Properties”), and (ii) multiple other
properties (the “Remaining Properties”).

 

B. Pursuant to Section 40.15 of the Lease, Lessor desires to sever the Lease
into two (2) leases, one (1) relating to the Severed Properties and one (1)
relating to the Remaining Properties, on the terms set forth in this Agreement.

 

C. Lessor and Tenant further desire to amend the Lease as it will continue to
apply to the Remaining Properties after the aforesaid severance in certain other
respects, on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

 

1. All capitalized terms used herein and not defined herein shall have the
meaning ascribed thereto in the Lease.

 

2. The Lease is hereby severed into two (2) leases as follows: (a)
contemporaneously herewith, Lessor and Tenant shall enter into that certain
Master Lease Agreement No. 1A (the “Severed Properties Lease”) dated as of the
date hereof relating to the Severed Properties and (b) the Lease shall continue
in full force and effect with respect to the Remaining Properties, and the
Severed Properties shall be severed from the Lease, in accordance with Section
40.15(b) and the other provisions of Section 40.15 of the Lease (as amended by
this Agreement), and accordingly, Lessor and Tenant acknowledge and agree that,
with respect to the Lease:

 

  (a)

Relative to the definitions of “Base Rent” and “Current Rent” contained in
Section 2.1 of the Lease, Lessor and Tenant agree that the Base Rent and Current
Rent for the Leased Properties remaining under the Lease after the date hereof
shall, for the period from the date hereof through April 30, 2005, be equal to
Forty-Four Million

 



--------------------------------------------------------------------------------

 

Five Hundred Five Thousand Six Hundred Forty-Six and 68/100 Dollars
($44,505,646.68) per annum, and, for Rent Calculation Years thereafter, Base
Rent and Current Rent shall be determined as set forth in subsection (d) of the
definition of “Base Rent” or subsection (b) of the definition of “Current Rent”,
as applicable, contained in such Section 2.1 of the Lease, in each case subject
to the provisions of such definitions relative to the Reset Option and to the
provisions of Article XIX relative to the amount of the Base Rent and Current
Rent during Extended Terms;

 

  (b) Effective as of the date hereof, Exhibit C to the Lease shall be amended
and restated in its entirety to read as set forth in Attachment 1 to this
Agreement;

 

  (c) Effective as of the date hereof, Exhibit D to the Lease is hereby amended
and restated in its entirety to read as set forth in Attachment 2 to this
Agreement;

 

  (d) Effective as of the date hereof, the number “2,085,946” is deleted from
each place that it appears in Section 3.2(e) of the Lease and replaced with the
number “1,054,365”, such that, as of the date hereof, the “Reset Fee” under the
terms of the Lease shall be equal to $1,054,365.

 

3. The Severed Properties Lease shall constitute a New Lease (as defined in the
Lease) created pursuant to Section 40.15 of the Lease (as amended by this
Agreement). Subject to Section 22.7(g) of the Lease and without limitation of
and subject to the provisions of Sections 16.10, 19.1, 25.1.11 and 40.18 of the
Severed Properties Lease and the Lease, and notwithstanding anything to the
contrary contained in Section 1.3 of the Severed Properties Lease:

 

(a) Tenant under the Severed Properties Lease shall be responsible for the
payment, performance and satisfaction of all duties, obligations and liabilities
arising under the Severed Properties Lease, insofar as they relate to the
Severed Properties subject to the Severed Properties Lease, that were not paid,
performed and satisfied in full prior to the Effective Date (as defined in the
Severed Properties Lease) (and Tenant, in its capacity as the tenant under the
Lease, shall also be responsible for the payment, performance and satisfaction
of the aforesaid duties, obligations and liabilities not paid, performed and
satisfied in full prior to such Effective Date); and

 

(b) The tenant under the Severed Properties Lease, in its capacity as the tenant
under the Severed Properties Lease, shall not be responsible for the payment,
performance or satisfaction of any duties, obligations and liabilities of the
tenant under the Lease, in its capacity as the tenant under the Lease, arising
after such Effective Date (Tenant acknowledges, however, that, because Tenant is
both the tenant under the Lease and under the Severed Properties Lease as of the
Effective Date, Tenant, as a legal entity, is responsible for such duties,
obligations and liabilities under the Lease).

 

2



--------------------------------------------------------------------------------

4. The text of the Joinder to the Lease that was executed by Ventas, Inc. is
deleted in its entirety and replaced with the following:

 

“The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Amended and Restated Master Lease Agreement No. 1 solely for the
purpose of confirming to the Tenant under the aforesaid Lease that, to the best
of its knowledge, title to the Leased Properties is held in the name of the
Lessor under the aforesaid Lease, rather than in the name of the respective
entities that were the lessor under the “Original Master Lease” referenced in
the aforesaid Lease, and that, if it is determined that title has not properly
been transferred to such Lessor, Ventas, Inc. shall cause the conveyance of such
title to Lessor, effective as of the Effective Date referenced in the aforesaid
Lease. Notwithstanding anything to the contrary contained in the aforesaid
Lease, the aforesaid Tenant acknowledges and agrees, by the acceptance of this
Joinder, that, except as provided in this Joinder, Ventas, Inc. shall have no
liability or obligations under the aforesaid Lease, as lessor or otherwise.”

 

5. Section 34.1(b) of the Lease is hereby deleted and replaced with the
following:

 

  (b) if to Lessor:

 

Ventas Realty, Limited Partnership

10350 Ormsby Park Place

Suite 300

Louisville, Kentucky 40223

Attention: Lease Administration

 

with a copy to:

 

Ventas, Inc.

Ventas Realty, Limited Partnership

10350 Ormsby Park Place

Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

 

6. Except as provided in this Agreement, the Lease remains in full force and
effect without modification.

 

7. This Agreement and any amendment to this Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto were upon the same instrument.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc.

By:

  /s/    DOUGLAS L. CURNUTTE        

Name:

  Douglas L. Curnutte

Title:

  Vice President of Facilities & Real Estate Development

TENANT: KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly
known as Vencor Operating, Inc.

By:

  /s/    DOUGLAS L. CURNUTTE        

Name:

  Douglas L. Curnutte

Title:

  Vice President of Facilities & Real Estate Development

LESSOR: VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership

By:

  Ventas, Inc., a Delaware corporation, its general partner    

By:

  /s/    T. RICHARD RINEY                

T. Richard Riney,

Executive Vice President,

General Counsel and Secretary

 



--------------------------------------------------------------------------------

JOINDER

 

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Lease Severance and Amendment Agreement solely for the purposes of (i)
confirming to the Tenant under the aforesaid Agreement that, to the best of its
knowledge, except as described in subsection (ii) below, title to the Severed
Properties is held in the name of the Lessor, and that, if it is determined that
title has not properly been transferred to such Lessor, Ventas, Inc. shall cause
the conveyance of such title to Lessor, effective as of April 20, 2001, (ii)
confirming to the aforesaid Tenant that, to the best of its knowledge, title to
the Severed Property commonly known as Vencor Hospital – Pittsburgh (Facility
No. 4619) is held in the name of Ventas, Inc., and (iii) subject to Section 40.2
of the Severed Properties Lease, joining with Ventas Realty, Limited
Partnership, on a joint and several basis, as Lessor under the aforesaid Severed
Properties Lease with respect to, and only with respect to, the aforesaid Vencor
Hospital –Pittsburgh Severed Property, and for no other purposes.
Notwithstanding anything to the contrary contained in the aforesaid Severed
Properties Lease, the aforesaid Tenant acknowledges and agrees, by the
acceptance of this Joinder, that, except as provided in subsection (i) above,
Ventas, Inc. shall have no liability or obligations under the aforesaid Severed
Properties Lease, as lessor or otherwise, with respect to any Severed Property
other than the aforesaid Vencor Hospital –Pittsburgh Severed Property.

 

Witness

     

VENTAS, INC.

    /s/    DEBRA J. PAULSON              

By:

  /s/    T. RICHARD RINEY        

Name:

  Debra J. Paulson      

Name:

  T. Richard Riney            

Title:

  Executive Vice President     /s/    JEREMY BONNOW                    

Name:

  Jeremy Bonnow            

 



--------------------------------------------------------------------------------

Acknowledgments

 

STATE OF Kentucky  

)

   

)

COUNTY OF Jefferson  

)

 

This 7th day of September, 2004, personally came before me Maria Colville, a
Notary Public in and for said County and State, Douglas L. Curnutte, who being
by me duly sworn, says that he is the VP of Facilities & Real Estate of KINDRED
HEALTHCARE, INC., a Delaware corporation, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him on behalf of such corporation by
its authority duly given. And the said Douglas L. Curnutte acknowledged the said
writing to be the act and deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this 7th day of September, 2004.

 

/s/    MARIA COLVILLE        

Notary Public

 

My Commission Expires:

3-22-2008

[Notarial Stamp/Seal]

 

STATE OF Kentucky  

)

   

)

COUNTY OF Jefferson  

)

 

This 7th day of September, 2004, personally came before me Maria Colville, a
Notary Public in and for said County and State, Douglas L. Curnutte, who being
by me duly sworn, says that he is the VP of Facilities & Real Estate of KINDRED
HEALTHCARE OPERATING, INC., a Delaware corporation, and that the seal affixed to
the foregoing instrument in writing is the corporate seal of said corporation,
and that said writing was signed and sealed by him on behalf of such corporation
by its authority duly given. And the said Douglas L. Curnutte acknowledged the
said writing to be the act and deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this 7th day of September, 2004.

 

/s/    MARIA COLVILLE        

Notary Public

 

My Commission Expires:

3-22-2008

[Notarial Stamp/Seal]

 



--------------------------------------------------------------------------------

STATE OF Illinois  

)

   

)

COUNTY OF Cook  

)

 

This          day of                     , 2004, personally came before me
Giuseppina Maria Fricano, a Notary Public in and for said County and State, T.
Richard Riney, who being by me duly sworn, says that he is the Executive Vice
President, General Counsel and Secretary of VENTAS, INC., a Delaware
corporation, in its capacity as the general partner of VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him on behalf of such corporation by
its authority duly given, in its aforesaid general partner capacity on behalf of
the aforesaid limited partnership. And the said Executive Vice President,
General Counsel and Secretary acknowledged the said writing to be the act and
deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this          day of
                    , 2004.

 

/s/    GIUSEPPINA MARIA FRICANO        

Notary Public

 



--------------------------------------------------------------------------------

My Commission Expires:

12/20/2006

[Notarial Stamp/Seal]

 

STATE OF Illinois  

)

   

)

COUNTY OF Cook  

)

 

This          day of                     , 2004, personally came before me
Giuseppina Maria Fricano, a Notary Public in and for said County and State, T.
Richard Riney, who being by me duly sworn, says that he is the Executive Vice
President, General Counsel and Secretary of VENTAS, INC., a Delaware
corporation, and that the seal affixed to the foregoing instrument in writing is
the corporate seal of said corporation, and that said writing was signed and
sealed by him on behalf of such corporation by its authority duly given. And the
said Executive Vice President, General Counsel and Secretary acknowledged the
said writing to be the act and deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this          day of
                    , 2004.

 

/s/    GIUSEPPINA MARIA FRICANO        

Notary Public

 

My Commission Expires:

12/20/2006

[Notarial Stamp/Seal]

 